Citation Nr: 0515775	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  02-12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  He also had periods of active duty training 
in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, in which the RO determined that new and material 
evidence to reopen the veteran's claim of entitlement to 
service connection for back disorder had not been submitted.

The veteran participated in a videoconference hearing 
conducted by the undersigned Veteran's Law Judge in January 
2003.  At that time, additional evidence was submitted with 
the proper waiver of Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2004). 

In April 2003, the Board reopened the claim and sent the case 
to the Boards' Evidence Development Unit (EDU) for further 
development.  In a subsequent December 2003 Board remand it 
was noted that, in accordance with the holding of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), such 
evidentiary development without initial RO consideration of 
additionally developed evidence was statutorily prohibited.  
See also VAOPGPREC 1-2003 (May 21, 2003).  So the Board, in 
turn, remanded the case to the RO for the requested 
development. 


FINDINGS OF FACT

There is no competent evidence of a nexus between an injury 
incurred during service and the post-service diagnoses of 
degenerative disc disease, herniated nucleus pulposus, and 
lumbosacral strain, or demonstrating the manifestation of 
arthritis to a compensable degree within the year of the 
veteran's separation from service.
CONCLUSION OF LAW

The criteria to establish entitlement to service connection 
for a lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in April 2004, as well as by the 
discussions in the August 2002 statement of the case (SOC) 
and the November 2004, January 2005, and February 2005 
supplemental statements of the case (SSOCs).  By means of 
these documents, the veteran was told of the requirements to 
establish service connection, of the reasons for the denial 
of his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the notice was provided subsequent to the RO 
decision on appeal.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying in 
April 2004, his claim was readjudicated based upon all the 
evidence of record as evidenced in the SSOCs dated in 
November 2004, January 2005, and February 2005.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In accordance with the Board's remand of December 
2003, a VA examination was conducted in May 2004.  The report 
is associated with the claims file.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.
Service Connection for a Lumbar Spine Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

At the time of his quadrennial examination in 1978, 
asymptomatic chronic low back strain was noted, and the 
examination of the spine was normal.  Post-service records, 
including VA and private treatment records dated from the 
1970s to 2004, show that the veteran has been diagnosed with 
and treated for low back strain, degenerative disc disease, 
and herniated nucleus pulposus.  The records also show that 
the veteran had undergone several surgeries in the 1980s.  In 
May 2004, a VA examiner made the following diagnoses: 
degenerative disk disease and spondylosis at multiple levels 
of the lumbar spine; spinal stenosis at L2-3 secondary to 
disk bulging; and bilateral L5, S1 radiculopathy, greater on 
the right.  Therefore, the evidence clearly demonstrates that 
the veteran currently suffers from various lumbar spine 
disorders.  

The veteran asserts that he was initially injured while 
serving in Vietnam in 1967.  He recalled falling and injuring 
his back and neck.  He saw the medic, but he was not 
transferred to a medical facility due to the Tet Offensive.  
He has provided lay statements and personal hearing testimony 
in support of this contention.  Also, a VA record shows that 
the veteran was seen in October 1985 for complaints of back 
pain.  At that time, the veteran reported a 15 year history 
of low back pain and noted the injury in service.  

The 1965 entrance examination and medical history reports are 
negative for any findings or complaints of a lumbar spine 
disorder.  In September 1966, the veteran was seen for 
complaints of pain in the thoracolumbar region.  However, the 
examination was negative for muscle rigidity, tenderness, and 
limited motion.  Also, an August 1967 sick slip is associated 
with the claims file.  At the time of the separation 
examination in 1968, the veteran noted a history of 
occasional low back pain that never became severe and would 
rarely become worse.  However, the examination revealed a 
normal spine.  

Based on the service medical records, it is reasonable to 
find that the veteran did not enter service with a lumbar 
spine condition.  Further, with respect to the question of an 
injury incurred during service, the evidence supports the 
veteran's contention that he was seen for back complaints 
during service.  A review of the evidence also shows injuries 
sustained subsequent to the one incurred during service.  

In December 1977, the veteran was seen for complaints of low 
back pain in connection with a work-related injury of January 
1977.  At that time, the veteran denied serious back problems 
prior to that date.  Ongoing treatment for lumbosacral strain 
in connection with the December 1977 complaints is shown in 
subsequently dated treatment reports.  

The records show another work related injury reported in 
1982.  Records from the veteran's reserve unit, dated in 
1982, show that he was under a physician's care for low back 
pain.  Further work related injury complaints were also noted 
in August 1986.  

The veteran presented a January 1989 Social Security 
Administration (SSA) decision, which included consideration 
of his lumbar spine conditions.  However, the decision 
reflects the SSA's consideration of records demonstrating the 
onset of back problems in 1982.  

In a March 2001 letter, the veteran's chiropractor reported 
that records dated prior to 1980 had been damaged by water 
and destroyed.  However, from some old insurance records, he 
was able to report that the veteran received treatment for a 
work related injury.  According to the chiropractor, the 
veteran received treatment on a total of 12 visits from May 
1975 to July 1975.  It was noted that the veteran also 
received treatment for another work related injury from March 
1977 to July 1977 for a total of 28 visits.  Additional 
treatment had been received for problems since 1993.

A lay statement was submitted in June 2001 from a member of 
the veteran's reserve unit.  The individual recalled that the 
veteran injured his back in 1979 during annual training.  

A May 2004 VA examination report noted that after a 
comprehensive review of the file including the veteran's two 
claims files as well as a notebook submitted by the veteran 
containing delineated attachments, the examiner extensively 
reported the history and provided a current examination of 
the veteran.  The examiner delineated multiple injuries.  The 
examiner found that although the record did document some 
injuries sustained in service, the follow-up medical 
examinations did not indicate any pathology.  Whereas, the 
examiner noted the documented work related injuries beginning 
in 1975, 1977, 1978, and 1982 resulted in treatment by a 
chiropractor and later several weeks of work.  There was also 
a reference to a motorcycle injury.  The examiner opined that 
the veteran's lumbar spine disabilities are most likely 
related to recurring work injuries and motor vehicle accident 
sustained after the veteran's separation from service rather 
than the injuries incurred during service.

In November 2004, a VA physician signed a sheet that had a 
check mark by the choice that the veteran's severe 
degenerative spondylosis of the lumbar spine is possibly 
related to service.  The VA physician noted that the service 
medical records and RO decisions were reviewed in making the 
decision, but there is no indication that this VA physician 
examined the veteran.  

It is the Board's responsibility to make such determinations.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  The Board finds that the 
probative value of the May 2004 opinion is greater than the 
one offered in November 2004.  

The May 2004 opinion was based on a comprehensive review of 
the record as reflected in the extensive discussion of the 
findings noted during and after the veteran's service.  In 
contrast, the November 2004 examiner indicated a review of 
service medical records and RO decisions, but did not 
indicate review the post-service medical records.  In support 
of the May 2004 opinion, the examiner acknowledged that while 
the veteran had injuries during service, the follow-up 
medical examinations did not indicate pathology.  However, 
with the injuries the veteran sustained after service, the 
examinations show retained pathology.  In contrast the 
November 2004 physician did not offer a rationale, based on 
analysis of the facts or sound medical principles, for the 
opinion.  

Further, the November 2004 VA physician stated that the 
veteran's current conditions as "possibly" related to the 
veteran's service.  The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993); (citing Sklar v. Brown, 5 Vet. 
App. 140, 145-46 (1993); Kates v. Brown, 5 Vet. App. 93, 95 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992)); 
see also Dyess v. Derwinski, 1 Vet. App. 448, 453-54 (1991).  
As the physician's opinion was not definite, it is 
insufficient to place the record in equipoise.  

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred during service, if manifested 
to a compensable degree within the year after service.  
38 C.F.R. §§ 3.307, 3.309 (2004).  In this case, the 
competent evidence does not show a diagnosis of arthritis 
during the year of the veteran's separation from service.  
Further, as discussed, the competent evidence with the most 
probative value relates the current findings with post-
service work injuries dating back to 1975, more than one year 
following the veteran's separation from service.  Therefore, 
service connection for arthritis on a presumptive basis is 
not warranted.

Questions involving the diagnosis and etiology or onset of 
disease require diagnostic skills and are within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here, the competent evidence does not demonstrate a 
nexus between the veteran's service and the current lumbar 
spine diagnoses.  Therefore, the only remaining evidence in 
support of the claim consists of lay statements.  However, as 
medical expertise is required in this instance, the veteran 
is not competent to comment on a medical matter.  See 
Espiritu, supra.

Overall, the competence evidence does not support the 
veteran's claim of entitlement to service connection for a 
lumbar spine disability.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a lumbar spine 
disability has not been established, and the appeal is 
denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


